DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
	Possible Double Patenting Issues
16949409, claim 6, 25
16948156, claim 18
17119739, claim 1, 8
17080432, claim 1, 6, 7, 21, 24
17395642, claim 1, 3
	
	Other prior art
	20200112886 abstract: activate second TCI state for target BS after HO
	20220295356 [0083]: perform HO includes selecting TCI state

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claims
Claim 1, 18, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547) in view of Li (US-20220053385). 
As to claim 1, 18, 27, 29: Shin teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: receive downlink control information (DCI) that includes one or more parameters relating to activating at least one of an uplink beam configuration, a downlink beam configuration, or a pathloss reference signal configuration ([0184, 185, 199, 216]: UE receives TCI beam configuration via DCI; [0200]: DL TCI or UL TCI); activate the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration in accordance with the DCI ([0147]: activate configuration; fig.6, [0185, 221, 222]: UE communicates with BS using configuration).
Shin may not explicitly teach and communicate, during a mobility operation, in accordance with the activated uplink beam configuration, the activated downlink beam configuration, or the activated pathloss reference signal configuration.  However, Li teaches and communicate, during a mobility operation, in accordance with the activated uplink beam configuration, the activated downlink beam configuration, or the activated pathloss reference signal configuration (abstract, [0071, 73]: facilitate handoff of UE by providing beam information and TCI state for purposes of communication).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated beam configuration during a mobility operation, taught by Li, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to communicate with the target cell. In addition it would have been obvious to combine Shin and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Kwon (US-20190141691).
As to claim 2, 19: Shin teaches the UE of claim 1, 18.
Shin may not explicitly teach wherein the downlink beam configuration comprises at least one of: a physical downlink control channel (PDCCH) transmission configuration indicator (TCI) state, a physical downlink shared channel (PDSCH) TCI state, a semi-persistent (SP) channel state information reference signal (CSI-RS) TCI state, or an aperiodic (AP) CSI-RS TCI state.  However, Kwon teaches wherein the downlink beam configuration comprises at least one of: a physical downlink control channel (PDCCH) transmission configuration indicator (TCI) state, a physical downlink shared channel (PDSCH) TCI state, a semi-persistent (SP) channel state information reference signal (CSI-RS) TCI state, or an aperiodic (AP) CSI-RS TCI state ([0046]: TCI for PDSCH) (see also US-20180343653 [0133]).
Thus, it would have been obvious to one of ordinary skill in the art to implement PDSCH TCI, taught by Kwon, into the 5G communication system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to enable downlink communication. In addition it would have been obvious to combine Shin and Kwon in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Papasakellariou (US-20190313342).
As to claim 3, 20: Shin teaches the UE of claim 1, 18.
Shin may not explicitly teach wherein the uplink beam configuration comprises at least one of: a spatial relation for a physical uplink control channel (PUCCH), a spatial relation for a sounding reference signal (SRS), a PUCCH transmission configuration indicator (TCI) state, a physical uplink shared channel (PUSCH) TCI state, a physical random access channel (PRACH) TCI state, or an SRS TCI state..  However, Papasakellariou teaches wherein the uplink beam configuration comprises at least one of: a spatial relation for a physical uplink control channel (PUCCH), a spatial relation for a sounding reference signal (SRS), a PUCCH transmission configuration indicator (TCI) state ([0211, 218]: PUCCH TCI), a physical uplink shared channel (PUSCH) TCI state, a physical random access channel (PRACH) TCI state, or an SRS TCI state.
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH TCI, taught by Papasakellariou, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to enable uplink communications. In addition it would have been obvious to combine Papasakellariou and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Lin (US-20190349866).
As to claim 4, 21: Shin teaches the UE of claim 1, 18.
Shin may not explicitly teach wherein the pathloss reference signal configuration is for at least one of: a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a sounding reference signal.  However, Lin teaches wherein the pathloss reference signal configuration is for at least one of: a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a sounding reference signal (SRS) ([0153, 0176]: pathloss reference indicated by DCI for PUSCH) (see also US-20200053724 [0140]; US-20190349867 [0033]: PUSCH scheduled by DCI format 0_1 indicates pathloss).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUSCH pathloss reference, taught by Lin, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and . In addition it would have been obvious to combine Shin and Lin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547) in view of Li (US-20220053385).
As to claim 5, 22: Shin teaches the UE of claim 1, 18, wherein the DCI is associated with a DCI format that includes scheduling information for an uplink or downlink signal ([0216, 0222]: DCI scheduling information) (see also US-20200044797, [0195-217]: DCI formats for scheduling uplink / downlink).

Claim 6, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Guo (US-20200044797).
As to claim 6, 23: Shin teaches the UE of claim 1, 18.
Shin may not explicitly teach wherein the DCI is associated with a DCI format that does not include scheduling information for an uplink or downlink signal.  However, Guo teaches wherein the DCI is associated with a DCI format that does not include scheduling information for an uplink or downlink signal ([0221-226]: DCI format 2_x may be used for non-scheduling purposes).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI format 2_x, taught by Guo, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Guo and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Guo (US-10972244).
As to claim 7, 24: Shin teaches the UE of claim 1, 18, 
Shin may not explicitly teach wherein the DCI indicates one or more uplink transmission configuration indicator (TCI) source reference signals corresponding to one or more quasi-colocation types for the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration.  However, Guo teaches wherein the DCI indicates one or more uplink transmission configuration indicator (TCI) source reference signals (DCI-TCI for UL taught by Shin) corresponding to one or more quasi-colocation types for the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration (claim 7: QCL type) (see also US-20190261281, [0040]).
Thus, it would have been obvious to one of ordinary skill in the art to implement QCL types, taught by Guo, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Guo and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 8, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Guo (US-20200044797).
As to claim 8, 25: Shin teaches the UE of claim 1, 18.
Shin may not explicitly teach wherein the DCI indicates one or more spatial relation reference signal identifiers corresponding to one or more physical uplink control channels, or one or more sounding reference signal resource identifiers.  However, Guo teaches wherein the DCI indicates one or more spatial relation reference signal identifiers corresponding to one or more physical uplink control channels, or one or more sounding reference signal resource identifiers ([0221]: spatial relation reference signal IDs for PUCCH indicated by DCI). 
Thus, it would have been obvious to one of ordinary skill in the art to implement spatial relation reference signal IDs, taught by Guo, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to derive the spatial domain transmit filter for PUCCH transmission ([0221]). In addition it would have been obvious to combine Guo and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Islam (US-20170245260).
As to claim 9: Guo teaches the UE of claim 1 … is to be activated ([0147]: activate configuration).
Shin may not explicitly teach wherein a reserved bit or a field of the DCI indicates that the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration … .  However, Islam teaches wherein a reserved bit or a field of the DCI indicates that the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration … (claim 1, claim 13, claim 14: DCI reserved field indicates uplink beam configuration) (see also US-10123322 30:50-55: reserved bit in DCI includes beam switch command).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI reserved field, taught by Islam, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to implement a field of bits reserved for miscellaneous purposes. In addition it would have been obvious to combine Islam and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Nagaraja (US-20180205469).
As to claim 10: Guo teaches the UE of claim 1.
Shin may not explicitly teach wherein the DCI indicates that the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration is to be activated based at least in part on the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration being inactive prior to receiving the DCI.  However, Nagaraja teaches wherein the DCI indicates that the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration is to be activated based at least in part on the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration being inactive prior to receiving the DCI ([0102, 0106]: BS activates or deactivates beams using DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement activation and deactivation of beams, taught by Nagaraja, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to enable usage of the uplink/downlink beams for transmission/reception. In addition it would have been obvious to combine Nagaraja and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Zhang (US-20190273637).
As to claim 11: Shin teaches the UE of claim 1.
Shin may not explicitly teach wherein the DCI indicates indicates a mapping between a transmission configuration indicator (TCI) state of the downlink beam configuration and a control resource set identifier.  However, Zhang teaches wherein the DCI indicates a mapping between a transmission configuration indicator (TCI) state of the downlink beam configuration and a control resource set identifier ([0059]: DCI format 1_1 does not configure tci_presentInDCI, UE assumes TCI states is same TCI state applied to CORESET) (see also US-20190053072, [0045]: DCI message with TCI-PresentinDCI is enabled; US-20190149294, [0020], claim 6: TCI state signaled using DCI of the CORESET scheduling the PDSCH/PUSCH; US-20190141693 [0315, 316]).
Thus, it would have been obvious to one of ordinary skill in the art to implement TCI associated with CORESET, taught by Zhang, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Zhang and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Guo (US-20190141693).
As to claim 11: Shin teaches the UE of claim 1.
Shin may not explicitly teach wherein the DCI indicates indicates a mapping between a transmission configuration indicator (TCI) state of the downlink beam configuration and a control resource set identifier.  However, Guo teaches wherein the DCI indicates a mapping between a transmission configuration indicator (TCI) state of the downlink beam configuration and a control resource set identifier ([0321]: UE configured with TCI state for control resource set ID #0) (see also US-20190053072, [0045]: DCI message with TCI-PresentinDCI is enabled; US-20190149294, [0020], claim 6: TCI state signaled using DCI of the CORESET scheduling the PDSCH/PUSCH; US-20190141693 [0315, 316]; 5G/NR – QCL/TCI, https://www.sharetechnote.com/html/5G/5G_QCL.html , on p.10).
Thus, it would have been obvious to one of ordinary skill in the art to implement TCI associated with CORESET, taught by Guo, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Guo and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Guo (US-20190141693).
As to claim 12: Shin teaches the UE of claim 1.
Shin may not explicitly teach wherein the DCI indicates a transmission configuration indicator (TCI) state of the downlink beam configuration that is activated for a physical downlink shared channel.  However, Guo teaches wherein the DCI indicates a transmission configuration indicator (TCI) state of the downlink beam configuration that is activated for a physical downlink shared channel ([0298]: DCI with TCI state activated for PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI indicating TCI for PDSCH, taught by Guo, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to make use of the downlink shared channel. In addition it would have been obvious to combine Guo and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 13: Shin teaches the UE of claim 1.
Shin may not explicitly teach wherein the DCI indicates a mapping between an activated transmission configuration indicator (TCI) state of the downlink beam configuration and a channel state information reference signal identifier.  However, Guo teaches wherein the DCI indicates a mapping between an activated transmission configuration indicator (TCI) state of the downlink beam configuration and a channel state information reference signal identifier ([0283]: TCI state can be associated with CSI-RS ID).
Thus, it would have been obvious to one of ordinary skill in the art to implement TCI associated with CSI-RS, taught by Guo, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Guo and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Park (US-20190190747).
As to claim 14: Shin teaches the UE of claim 1.
Shin may not explicitly teach wherein the DCI indicates a mapping between a spatial relation of a selected sounding reference signal (SRS) resource indicator of the DCI and a physical uplink control channel resource identifier or a sounding reference signal resource identifier.  However, Park teaches wherein the DCI indicates a mapping between a spatial relation of a selected sounding reference signal (SRS) resource indicator of the DCI and a physical uplink control channel resource identifier or a sounding reference signal resource identifier ([0410]: SRS-SpatialRelationInfo).
Thus, it would have been obvious to one of ordinary skill in the art to implement an SRI field, taught by Park, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Park and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547) in view of Li (US-20220053385).
As to claim 15, 28: Shin teaches the UE of claim 1, 27.
Shin may not explicitly teach wherein the one or more processors, to communicate, during the mobility operation, in accordance with the activated uplink beam configuration, the activated downlink beam configuration, or the activated pathloss reference signal configuration, are configured to: receive or transmit a communication on a beam in accordance with the activated uplink beam configuration, the activated downlink beam configuration, or the activated pathloss reference signal configuration.  However, Li teaches wherein the one or more processors, to communicate, during the mobility operation, in accordance with the activated uplink beam configuration, the activated downlink beam configuration, or the activated pathloss reference signal configuration, are configured to: receive or transmit a communication on a beam in accordance with the activated uplink beam configuration, the activated downlink beam configuration, or the activated pathloss reference signal configuration (abstract, [0071, 73]: facilitate handoff of UE by providing beam information and TCI state for purposes of communication).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated beam configuration during a mobility operation, taught by Li, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to communicate with the target cell. In addition it would have been obvious to combine Shin and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 16, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547), Li (US-20220053385) in view of Cheng (US-20150245340).
As to claim 16, 30: Shin teaches the UE of claim 15, 29, wherein the DCI is first DCI, and wherein the one or more processors are configured to: receive … DCI, prior to receiving or transmitting the communication, indicating that the uplink beam configuration, the downlink beam configuration, or the pathloss reference signal configuration is to be used for the communication, wherein receiving or transmitting the communication on the beam is based at least in part on the second DCI ([0184, 185, 199, 216]: UE receives TCI beam configuration via DCI; [0200]: DL TCI or UL TCI; this is just a repetition of claim 1) (see also US-20190141693, [0147]: dynamically update Tx beam).
Shin may not explicitly teach a second DCI.  However, Cheng teaches a second DCI ([0004]: repeat transmission of DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement a second DCI, taught by Cheng, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to improve detection performance. In addition it would have been obvious to combine Cheng and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547) in view of Li (US-20220053385).
As to claim 17: Shin teaches the UE of claim 1.
Shin may not explicitly teach wherein the mobility operation comprises an inter-cell mobility operation or an intra-cell mobility operation. However, Li teaches wherein the mobility operation comprises an inter-cell mobility operation or an intra-cell mobility operation (abstract, [0071, 73]: facilitate handoff of UE by providing beam information and TCI state for purposes of communication).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated beam configuration during a mobility operation, taught by Li, into the 5G system, taught by Shin, in order to implement a well-known feature of a pre-defined protocol and to communicate with the target cell. In addition it would have been obvious to combine Shin and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-20190387547) in view of Li (US-20220053385).
As to claim 26: Shin teaches the base station of claim 18, wherein the DCI is associated with a DCI format for scheduling a physical downlink shared channel or a physical uplink shared channel ([0060, 0216, 0222]: PUSCH).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW C OH/Primary Examiner, Art Unit 2466